Citation Nr: 1228923	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, status post diskectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from January 1993 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, in which the RO granted service connection for chronic low back pain, status post diskectomy of L5-S1, and assigned a 10 percent evaluation to this disability.  Also in that determination, the RO denied service connection for sleep apnea.  During the current appeal, and specifically in the statement of the case issued in December 2009, the RO redefined the service-connected low back disability as degenerative disc disease of the lumbosacral spine, status post diskectomy of L5-S1, but confirmed the 10 percent rating.  

As the Veteran's appeal for a higher rating for his service-connected low back disability emanates from his disagreement with the initial 10 percent rating assigned following the grant of service connection, the Board has characterized this claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The decision below addresses the Veteran's claim for service connection for sleep apnea.  Consideration of the claim remaining on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDING OF FACT

The Veteran has obstructive sleep apnea attributable to his active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for sleep apnea, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating this claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for sleep apnea, which represents a full grant of this issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Veteran contends that he has current sleep apnea that began while he was serving on active duty.  First, the Board notes that a VA sleep study conducted in May 2010 shows a current diagnosis of obstructive sleep apnea.  In addition, the Veteran's service treatment records document a diagnosis of sleep apnea as early as March 2004-while the Veteran was still on active duty.  

Relevant evidence consists of the Veteran's service treatment records and post-service VA treatment records, as well as a VA examination conducted in April 2009.  Review of the Veteran's service treatment records reflects that he was seen on multiple occasions during service for complaints of insomnia and problems sleeping.  In March 2004, the Veteran underwent a sleep study pursuant to his ongoing complaints.  At that time, he was diagnosed with obstructive sleep apnea, although he declined the CPAP machine prescribed to treat the disorder.  At a January 2005 in-service treatment visit, the Veteran was noted to continue experiencing problems sleeping but to have declined the prescribed treatment for sleep apnea because he "disagreed" with the diagnosis.  His September 2007 separation medical examination is silent as to a diagnosis of sleep apnea.  

The Veteran underwent VA examination in April 2009.  At that time, the examiner noted that the Veteran had been diagnosed in service with obstructive sleep apnea but had declined a CPAP machine and had not since sought treatment for the disorder.  The examiner concluded, without conducting a sleep study or otherwise confirming the Veteran's diagnosis, that he was exaggerating his symptoms and in fact no longer suffered from sleep apnea.  Following the VA examination, the Veteran sought further VA treatment in May 2010, at which time he underwent a sleep study to evaluate his claims of having difficulty sleeping.  At the sleep study, his symptoms were noted to be "incompatible" with obstructive sleep apnea; nevertheless, at the conclusion of the study the Veteran was assigned a diagnosis of obstructive sleep apnea.  This diagnosis was confirmed at a July 2010 VA follow-up visit, at which time the Veteran was noted to have a diagnosis of "borderline sleep apnea."  

Upon consideration of this evidence, the Board finds that a grant of service connection for sleep apnea is warranted.  The evidence shows a current diagnosis of obstructive sleep apnea.  The Veteran was shown to have complained of problems sleeping on many occasions during active duty and was in fact diagnosed with obstructive sleep apnea while in service.  Further, the Veteran is competent to testify as to the problems he experiences with sleep and the continuity of those symptoms from his time in service to the present.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[l]ay testimony is competent . . . to establish the presence of observable symptomatology").

With respect to the Veteran's contention that he first experienced symptoms of sleep apnea on active duty that have continued to the present, the Board notes that, at a March 2004 in-service treatment visit, the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea.  Multiple other in-service treatment records document the Veteran's complaints of having trouble sleeping.  The Veteran has stated on multiple occasions that he first experienced symptoms of sleep apnea during service, which was diagnosed in March 2004, while he was still on active duty.  The Board finds the Veteran to be credible in his statements that he first experienced problems with sleep on active duty and has continued to experience similar symptoms since then.

The Board acknowledges that the April 2009 VA examination report contains opinions adverse to the Veteran's claim.  It appears, however, that those opinions were based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that he first experienced symptoms in service and has continued to experience them since that time.  The Board thus concludes that the April 2009 VA examiner's statements are of limited probative value to the extent that the examiner based the stated opinions solely on his findings that the Veteran did not have a clinically diagnosable sleep apnea, as opposed to the continuity of relevant symptomatology and diagnosed sleep apnea displayed by both the Veteran's statements and his in-service medical history.    

The Veteran's primary complaints of problems with sleeping, as confirmed by multiple treatment providers, are symptoms capable of lay observation.  The negative medical opinion offered by the April 2009 VA examiner appears to have been provided without regard to the Veteran's history of having experienced the same symptomatology since service.  The April 2009 examiner also failed to explain his reasons for rejecting the Veteran's statements of continuity of symptoms.  The conclusions reached in the May 2010 VA sleep study, combined with credible evidence from the Veteran concerning the continuity of his symptoms, outweigh the negative conclusions of the April 2009 VA examiner.  Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of sleep apnea while he was still on active duty, as well as his diagnoses of sleep apnea both in service and in the years since service, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of sleep apnea since service.  

Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran has obstructive sleep apnea that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a higher initial rating for his service-connected low back disability.  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Dayton VA Medical Center (VAMC).  Records in the file obtained by the RO document treatment at the Dayton VA facility dated most recently in November 2009.  However, the Veteran has submitted copies of records from the Dayton facility dated as recently as July 2010, indicating that he continues to receive ongoing treatment from the Dayton VAMC.  The Board acknowledges that the RO has sought records of the Veteran's treatment from the Dayton VAMC for the time period ending in November 2009.  It does not appear, however, that the RO has searched for any records more recent than November 2009.  (It is unclear from the record whether the Veteran has submitted a complete copy of his more recent treatment records.)

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain any examination or treatment records from November 2009 to the present from the Dayton VAMC and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

Further review of the Veteran's claims file reflects that he was provided VA examination in April 2009.  Report of that examination reflects that the Veteran reported experiencing low back pain that radiated to his left leg, as well as stiffness in his back and a lack of endurance.  He reported having flare-ups of back pain once per month and stated that he can walk approximately 300 yards before experiencing soreness.  No incapacitating episodes due to back pain were noted.  He was noted to have a morphine pump to address his complaints of low back pain.  The examiner found the Veteran to have a normal gait and normal posture, with no ankylosis of the spine and no objective evidence of pain.  Testing revealed normal muscle strength; normal deep tendon reflexes, with the exception of the knees; and normal neurological findings.  During range-of-motion testing the Veteran reported being limited in flexion to 60 degrees, although the examiner noted that, later in the examination, the Veteran was able to bend forward a full 125 degrees to adjust his pant legs without complaining of pain.  The examiner concluded that the Veteran displayed poor effort in range-of-motion testing and found him to have degenerative disc disease in the lumbosacral spine that was "well managed with a spinal cord pain pump."
Post-service treatment records reflect that, following the April 2009 VA examination, the Veteran has been seen on at least one occasion by his VA treatment providers for treatment of his low back pain.  In treatment records dated in July 2009, the Veteran was seen on an emergent basis for his complaints of a flare-up of low back pain.  In addition, he reported in a January 2010 substantive appeal that the April 2009 VA examination was conducted on a "good day" and did not accurately reflect the severity of his low back symptomatology.  In addition, in a June 2012 informal hearing presentation, the Veteran, through his representative, described worsening symptoms of his service-connected low back disorder.  In this regard, the Board notes that the latest treatment records are dated in November 2009, and the most recent VA examination is now over three years old.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's chronic low back pain, status post diskectomy of L5-S1, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected chronic low back pain, status post diskectomy of L5-S1.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the following action:

1.  Procure from the Dayton VAMC any previously unobtained medical records pertaining to low back treatment and/or evaluation that the Veteran received since November 2009.  In so doing, follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Then, accord the Veteran an appropriate VA examination for the purpose of determining the nature and extent of his service-connected degenerative disc disease of the lumbosacral spine, status post diskectomy of L5-S1.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:

a.  Note the results (in degrees) of the range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range-of-motion testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range-of-motion loss of the lumbar spine (beyond what is shown clinically).  

b.  Discuss the nature and extent of any muscle spasm or guarding that is severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis (favorable or unfavorable) of the entire thoracolumbar spine; and unfavorable ankylosis of the entire spine.  

c.  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, within the past 12 months and specifically note whether these incapacitating episodes are associated with the service-connected low back disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]  

d.  Identify any evidence of neurological manifestations due to the service-connected lumbar spine to include any neurological pathology of the lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  

e.  Address the overall functional impact of the service-connected degenerative disc disease of the lumbosacral spine, status post diskectomy of L5-S1 on the Veteran's daily and industrial activities.  The examiner should opine as to whether this service-connected disability renders the Veteran unable to obtain/maintain gainful employment-in light of his educational background and work experience but without regard to his age.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  The adjudicator must ensure that the examination report complies with this Remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the increased rating claim remaining on appeal.  If this benefit is not granted, issue to the Veteran and his representative a supplemental statement of the case and accord them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


